IN THE SUPREME COURT OF THE STATE OF NEVADA


                     PATRICIA A. MCCAULEY A/KJA                              No. 67115
                     PATRICIA A. SCOLAMIERO A/K/A
                     PATRICIA A. LEDOLTX,
                     Appellant,
                     vs.
                     KEILY D. LEVY; AND AMY
                                                                              FILED
                     CAUFFMAN, CO-GUARDIANS AND                               JAN 1 4 2016
                     CO-CONSERVATORS FOR ANN M.
                                                                            TRACIE K UNDEMANI
                     GALLAGHER, AN INCAPACITATED                         CLERK7SyPREME COURT
                                                                        EH        HEE E9-4-1--)H44
                                                                                       9--c-E-Hr-4
                     PERSON,                                                   DEPUTY CLERK
                     Respondents.

                                            ORDER OF AFFIRMANCE
                                This is a pro se appeal from a district court order granting
                     summary judgment. 1 Eighth Judicial District Court, Clark County;
                     Carolyn Ellsworth, Judge.
                                Appellant challenges the district court's summary judgment,
                     giving full faith and credit to a Virginia judgment. Having considered
                     appellant's pro se appeal statement and the record on appeal, we conclude
                     that the district court did not err in granting summary judgment. Wood v.
                     Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (holding that
                     summary judgment is appropriate if the pleadings and other evidence on
                     file, viewed in the light most favorable to the nonmoving party,
                     demonstrate that no genuine issue of material fact remains in dispute and
                     that the moving party is entitled to judgment as a matter of law). "The


                           lAppellant Paul S. Ledoux and respondents' stipulation to dismiss
                     this appeal as to Paul S. Ledoux, only, is approved. Accordingly, we
                     dismiss this appeal as to appellant Paul S. Ledoux, only, with each party
                     to bear their own costs and attorney fees. NRAP 42(b).


SUPREME COURT
       OF
     NEVADA


(0) 1947A 41114M44
                                                                                              I(o - 0l 2.5"
                    full faith and credit clause of the United States Constitution requires that
                    a final judgment entered in a sister state must be respected by the courts
                    of this state absent a showing of fraud, lack of due process or lack of
                    jurisdiction in the rendering state."       Rosenstein v. Steele, 103 Nev. 571,
                    573, 747 P.2d 230, 231 (1987). Appellant presents no arguments
                    regarding why the Virginia judgment should not be given full faith and
                    credit, and we can find none in the record on appea1. 2 Accordingly, we
                    conclude that the district court properly granted summary judgment and
                    enforced the Virginia judgment, and we
                                ORDER the judgment of the district court AFFIRMED.


                                                                                  n
                                                                        / AA, „etAi
                                                                    Hardepty


                                                                                                 J.
                                                                    Saitta


                                                                                                 J.




                    cc: Hon. Carolyn Ellsworth, District Judge
                         Patricia A. McCauley
                         Paul S. Ledoux
                         Hutchison & Steffen, LLC
                         Eighth District Court Clerk


                          Appellant's April 29, 2015, and May. 11, 2015, filings were
                          2
                    considered by this court to the extent that they did not reference or
                    include documents outside of the record on appeal.


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    4079